Kupferman, J. P.,
dissents in a memorandum as follows: I dissent and would annul. At issue is whether the petitioners-appellants have violated the provisions of subdivision a of section B32-41.0 of the Administrative Code of the City of New York: “It shall be unlawful for any person to act as a common show operator without a license therefor.” Regulation 1(A) of the Department of Consumer Affairs, in furtherance thereof, provides that common show licenses (here coin-operated video games) shall not be issued for any “premises within 200 feet of a private or public elementary or secondary school.” This is obviously based on the provisions of subdivision 7 of section 64 and subdivision 3 of section 105 of the Alcoholic Beverage Control Law. However, subdivision 7 of section 64 of the Alcoholic Beverage Control Law provides that the measurements shall be from the “center of the nearest entrance of such school” to the “center of the nearest entrance of the premises to be licensed”, with the word entrance being defined as a door. Community opposition does not change the approach. (See Matter of Circus Disco v New York State Liq. Auth., 51 NY2d 24.) If the State Liquor Authority interpretation is applied, then the petitioners-appellants have complied and are more than 200 feet away. However, without any guidelines, the Department of Consumer Affairs inspector has determined by direction of his office that the measurements are to be taken from the building line to the building or property line, and with that definition, the premises of the petitioners-appellants are in violation and cannot be licensed. There being no basis in law for the latter definition, which could expand or contract, depending on whether, for example, the school had a football field, the interpretation must be considered arbitrary and capricious, and, accordingly, the determination revoking the common show licenses should be annulled.